DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
Applicant asserts that the Orr does not teach unidirectional flow because in office action dated 2013 the office has stated Orr does not disclose “a fuel supply providing fuel to said pilot assembly in a unidirectional fashion” and “a pilot fan providing air in a unidirectional fashion only to said pilot assembly”.
Examiner disagrees that Orr does not disclose “a fuel supply providing fuel to said pilot assembly in a unidirectional fashion” and “a pilot fan providing air in a unidirectional fashion only to said pilot assembly”. The device allows flow in one direction for both of these features. If Applicant intends to claim additional structure that allows flow in only one direction that is not disclosed in Orr that would overcome this rejection.
Applicant asserts that the pressure switch assembly of Moore is not equivalent or adaptable to the device of the Applicant because it does not monitor airflow provided by a fan. Applicant also asserts that Moore teaches away from Applicant because it teaches activation of the igniter in response to a wholly different airstream and pressure generated in and moving through completely different non-analogous structure, because Moore is wholly silent on monitoring airflow supplied by an independent fan to a pilot mixing tube.
Examiner asserts that Orr teaches the structure and operation except for the pressure switch. Moore was used to provide a pressure switch to do what Orr already does. The difference between an air supply to a main burner as opposed to a pilot burner is not non-analogous especially when applying a safety feature to monitor air pressure to determine when to operate aspects of the burner.
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference has been used to teach compression fittings. It is also noted that Applicants amendments with regard to the location of these compression fittings is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 17 and 19 recite “wherein the first and second compression fittings are configured to enable individual removal at least one selected from the group of; the pilot assembly, fuel supply, and pilot fan”. Applicant relies upon Paragraph 0039 and Figures 2 and 3 for support. The specification does disclosed two compression fittings in Paragraph 0039, however the location and what the fittings attach to are not disclosed. The Figures do not have a label nor do they clearly show a compression fitting. Because it is not disclosed the locations nor what these items are attached to the claim limitation disclosed above is not supported.
Claim 20 recites “wherein the first compression fitting is configured to join the air from the pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; wherein the second compression fitting is configured to divide the mixing tube section; wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the second compression fitting is further configured to permit the individual removal of the pilot assembly;”. Applicant relies upon Paragraph 0039 and Figures 2 and 3 for support. The specification does disclosed two compression fittings in Paragraph 0039, however the location and what the fittings attach to are not disclosed. The Figures do not have a label nor do they clearly show a compression fitting. Because it is not disclosed the locations nor what these items are attached to the claim limitation disclosed above is not supported.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB819256 to Orr (Orr).
Regarding claim 18, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly between 86 and 60 excluding 96, 98, 100, and 102); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one input is placed into 86 to make it unidirectional); a pilot fan (96, Figure 20) providing air only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional); and a controller (92, Figure 2) for controlling operation of said pilot fan, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB819256 to Orr (Orr), U.S. Patent 4925093 to Moore (Moore), and “316 Stainless Steel Tube Fittings” to Swagelok.
Regarding claims 17 and 19, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly between 86 and 60 excluding 96, 98, 100, and 102); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one output is placed into 86 to make it unidirectional or flowing in one direction); a pilot fan (96, Figure 20) providing air only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional, or flowing in one direction); and a controller (92, Figure 2) for controlling operation of said pilot fan, wherein said controller selectively deactivates said pilot fan when said blower and burner assembly are operating (Page 3, lines 95-102); wherein said fuel supply supplies said pilot assembly with fuel only after said pilot fan is providing air to said pilot assembly (Page 3 lines 63-65), a first and second fittings, wherein the first and second fittings are configured to enable individual removal at least one selected from the group of; the pilot assembly, fuel supply, and pilot fan (some of the number of options shown in annotated Figure below and allow the function disclosed either by themselves or in conjunction with disconnection of other fittings).

    PNG
    media_image1.png
    985
    796
    media_image1.png
    Greyscale

Orr is silent on a first and second compression fitting, wherein the first and second compression fittings are configured to enable individual removal at least one selected from the group of; the pilot assembly, fuel supply, and pilot fan; a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly.
Moore teaches a pressure switch assembly (48, Figure 3) for sensing when a fan (70, Figure 3) is providing air to the combustion assembly (42, Figure 3); and wherein said fuel supply (44, Figure 1) supplies said combustion assembly with fuel only when said pressure switch assembly senses that said fan is providing air to said combustion assembly (Col. 7 line 64 – Col. 8 line 19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Moore to provide a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly. Doing so would increase the safety of the operation since fuel is only released with sufficient combustion air is present for proper combustion. 
Swagelok teaches use and benefits of compression fittings (Page 3). Orr shows fittings at locations that when separated would allow removal of the pilot assembly, fuel supply, and pilot fan but does not disclose that these fittings are compression fittings nor does it specifically disclose that the fittings are removable. Placing compression fittings at these locations would allow the removal and reinstallation of these units as well as provide an enhanced seal and vibration resistance that is easy to install (Page 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Swagelok to provide a first and second compression fitting, wherein the first and second compression fittings are configured to enable individual removal at least one selected from the group of; the pilot assembly, fuel supply, and pilot fan. Doing so would allow the removal and reinstallation of these units as well as provide an enhanced seal and vibration resistance that is easy to install (Page 3) and would be using a fitting that is well known to one of ordinary skill in the art to detachably attach tubes, valves, etc to each other. Additionally it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Regarding claim 20, Orr teaches a burner assembly (110, Figure 2) in thermal communication with said boiler chamber (Page 2 lines 2-6); a blower supplying combustion air only to said burner assembly (109, Page 3 lines 50-63); a pilot assembly (assembly between 86 and 60 excluding 96, 98, 100, and 102); a mixing tube section (94 and 82, Figure 2); a fuel supply providing fuel to said pilot assembly in a unidirectional fashion (Page 3 lines 37-42 discloses a gas main as a source and only one input is placed into 86 to make it unidirectional); a pilot fan (96, Figure 20) providing air only to said pilot assembly in a unidirectional fashion (flowpath from 96 through 102 is unidirectional); and a controller (92, Figure 2) for controlling operation of said pilot fan, wherein said controller selectively deactivates said pilot fan when said blower and burner assembly are operating (Page 3, lines 95-102); wherein said fuel supply supplies said pilot assembly with fuel only after said pilot fan is providing air to said pilot assembly (Page 3 lines 63-65), a first and second fitting (shown in annotated Figure 2 below), first and second fittings; wherein the first fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; 
 wherein the second fitting is configured to divide the mixing tube section; wherein the first fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the first fitting is further configured to permit the individual removal of the pilot assembly (two fittings shown in annotated Figure below and they allow the function disclosed either by themselves or in conjunction with disconnection of other fittings).


    PNG
    media_image2.png
    985
    796
    media_image2.png
    Greyscale

Orr is silent on a first and second compression fitting, wherein the first compression fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; wherein the second compression fitting is configured to divide the mixing tube section; wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the first compression fitting is further configured to permit the individual removal of the pilot assembly, a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly.
Moore teaches a pressure switch assembly (48, Figure 3) for sensing when a fan (70, Figure 3) is providing air to the combustion assembly (42, Figure 3); and wherein said fuel supply (44, Figure 1) supplies said combustion assembly with fuel only when said pressure switch assembly senses that said fan is providing air to said combustion assembly (Col. 7 line 64 – Col. 8 line 19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Moore to provide a pressure switch assembly for sensing when said pilot fan is providing air to said pilot assembly; and wherein said fuel supply supplies said pilot assembly with fuel only when said pressure switch assembly senses that said pilot fan is providing air to said pilot assembly. Doing so would increase the safety of the operation since fuel is only released with sufficient combustion air is present for proper combustion. 
Swagelok teaches use and benefits of compression fittings (Page 3). Orr shows fittings at locations that when separated would allow removal of the pilot assembly, fuel supply, and pilot fan but does not disclose that these fittings are compression fittings nor does it specifically disclose that the fittings are removable. Placing compression fittings at these locations would allow the removal and reinstallation of these units as well as provide an enhanced seal and vibration resistance that is easy to install (Page 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Orr with the teachings of Swagelok to provide a first and second compression fitting, wherein the first compression fitting is configured to join the air from pilot fan to the fuel from the fuel supply and supply the resulting mixture to the mixing tube section; wherein the second compression fitting is configured to divide the mixing tube section; wherein the first compression fitting is further configured to permit individual detachment of the fuel and air supplies; wherein the first compression fitting is further configured to permit the individual removal of the pilot assembly. Doing so would allow the removal and reinstallation of these units as well as provide an enhanced seal and vibration resistance that is easy to install (Page 3) and would be using a fitting that is well known to one of ordinary skill in the art to detachably attach tubes, valves, etc to each other. Additionally it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/28/21